NOTE: This order is n0np1'ecedential.
United States Court of AppeaIs
for the FederaI Circuit
THE OHIO W'ILLOW WOOD COMPANY,
Plain,tiff/C0unterclaim Defendan.t-Appellcmt,
V.
THERMO-PLY, INC.,
4 Defen,dant/C'ounterclaimant-Cross Appellant,
AND
COASTAL LINERS, LLC,
Coun,terclairncmt-Appellee. "
2010-1119, -1269
Appea1s from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0274, Judge
Ron C1ark.
ON MOTION
ORDER
Upon consideration of Thern1o-P1y, Inc.’s unopposed
motion for an extension of time, until Apri1 22, 2011, to
file its brief
IT ls 0RDERED THAT:

OHIO WILLOW V. THERMO-PLY
The motion is granted
2
FOR THE COURT
§ER 1 3  lsi Jan Horba1y
Date J an Horba1y
cc: Richard E. Fee, Esq.
Jeffrey S. StandIey, Esq.
C1erk
823 ‘ men
U.S. CDURT OF APPEALS FOR
THE FEDERAL CiRCU!T
APR 19 2011
JAllHDRBA|.Y
` C|.EHi